DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
3.	The examiner contends that the drawings submitted on 02/06/2020 are acceptable for examination proceedings.

Election/Restrictions
4.	Claims 4-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2021.

Response to Arguments
5.	Applicant's arguments filed on 09/16/2021 have been fully considered but they are not persuasive.
 	In the remarks, the Applicant argued that the portions identified by the office action as the first, second and third portions in the Trafton reference are not part of the nozzle plate, but are rather from part of the print head module assembly. While the statement is true, the claim language as currently presented does not recite that the nozzles are integral parts of the nozzle face. Furthermore, the claim language recite “a nozzle face” as opposed to “a nozzle plate” as 
 	The Applicant also argued about the same distinction between the “nozzle face” as opposed to the “nozzle plate” regarding the rejection of claim 3. As discussed above, the claim language as currently presented does not sufficiently establish such distinction.
 	The Applicant is encouraged to amend the claim language to unequivocally identify the subject matter that the Applicant regards as the invention.
 	In light of the discussion above, the Examiner respectfully maintains that the Trafton reference still reads on the claim language as currently presented.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Trafton et al. (US Pat. Nº 6,505,926).


 	a nozzle face extending in the arraying direction and a crossing direction which is orthogonal to the arraying direction, the nozzle face including an area in which the plurality of nozzles are provided (Fig. 1C, reference 36), the nozzle face including a first portion that has a first width in the crossing direction (Annotated Fig. 1C below shows the first portion), and a second portion that has a second width in the crossing direction, wherein the first portion and the second portion are adjoined with each other in the arraying direction (Annotated Fig. 1C below shows the second portion adjoined with the first portion in the arraying direction), 
 	a first protruding portion, wherein the first protruding portion adjoins an edge of the first portion extending along the crossing direction on the second portion side when viewed from a liquid ejecting direction (Annotated Fig. 1C below shows the first protruding portion), 
 	wherein the second width is smaller than a half of the first width (Fig. 1C shows the second width smaller than a half of the first width in the crossing direction), 
 	wherein a width of an end farthest from the first portion of the first protruding portion is narrower than the width of the second portion in the crossing direction (Fig. 1C shows a width of an end farthest from the first portion of the first protrusion portion that is narrower than the width of the second portion in the crossing direction).


[AltContent: arrow][AltContent: textbox (Second Protruding Portion)][AltContent: textbox (First Protruding Portion)][AltContent: textbox (Third Portion)][AltContent: textbox (First Portion)][AltContent: textbox (Second Portion)][AltContent: arrow][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    387
    379
    media_image1.png
    Greyscale



10.	Regarding claim 2: Trafton et al. disclosed the liquid ejecting unit according to claim 1,
 	the nozzle face further includes a third portion that has a third width in the crossing direction, wherein the69 first portion and the third portion are adjoined in the arraying direction with each other and wherein the second portion and the third portion are not adjoined in the arraying direction with each other (Annotated Fig. 1C above shows the third portion), 
 	wherein the third width is smaller than the half of the first width (Fig. 1C shows the third width smaller than a half of the first width in the crossing direction), 
 	wherein the liquid ejecting unit further comprises: 
 	a second protruding portion, wherein the second protruding portion adjoins an edge of the third portion extending along the crossing direction on an opposite side of the first portion when viewed from the liquid ejecting direction (Annotated Fig. 1C above shows the second protruding portion).



Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
13.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.

16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/Primary Examiner, Art Unit 2853